The president pronounced the following opinion of the court.
The court, (not deciding at present, whether the said decree is erroneous or not, in any other particular,) is of opinion, that it is erroneous in dismissing the bill of the appellants, as to the appellees Mary Anderson, widow and executrix of Reinard Anderson, deceased, Elizabeth Anderson, and Hezekiah R. Anderson, who have not answered the same, nor against whom was there a final decree taking the bill for confessed.
Decree reversed; and cause remanded to the court ef Chancery, to be proceeded in against all the appellees.